Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language electronic device in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the following interpretations will be made in light of the applicant’s specification;
An electronic device includes electronic systems within a vehicle, such as audio system, clock, lights, power windows, wipers or other electronic devices powered by the vehicle battery as detailed on page 14. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US20180022299A1) and further in view of Walrath (US20110029799A1), Crawford (US20110207509A1) and Yashiro (US20140163777A1).
Regarding claim 1, Han teaches; 
A vehicle comprising: 
a battery (abstract); 
a sensor configured to sense a state of the battery and the vehicle (taught as a battery state detector, paragraph 0013); 
a plurality of electronic devices provided in the vehicle and configured to receive power from the battery (taught as electronic components, paragraph 0015), 
a transceiver configured to communicate with the plurality of electronic devices through a controlled area network (CAN) (taught as a transceiver, paragraph 0087, where the vehicle communication network employs a CAN, paragraph 0066), and 
a processor configured to: after the vehicle is parked (taught as detecting an ignition off [parked] state of a vehicle, paragraph 0070) and the state of the battery satisfies a first condition, determine whether the state of the vehicle satisfies a second condition, wherein the second condition includes whether the vehicle is parked longer than a preset parking period of the vehicle (taught as detecting an ignition off [parked] state of a vehicle, implying a period of ~0 seconds, paragraph 0070-0071, while not explicitly requiring a preset parking period, this effectively activates after a preset parking period of 0 seconds, or such that the engine is turned off and a door is locked to determine a parking state, paragraph 0103),  -2-Appin. No. 16/198,622Attorney Docket No. 15438-1174 
However, Han does not explicitly teach; wherein electronic devices of the plurality of electronic devices are divided into a first group and a second group based on a frequency of use of the electronic devices of the plurality of electronic devices, and the frequency of use of the first group of electronic devices is less than the frequency of use of the second group of electronic devices; 
stop an operation of the transceiver when the vehicle is parked longer than the preset parking period of the vehicle,
stop the power supply from the battery to the first group of electronic devices while continuously supplying the power from the battery to the second group of electronic devices when a remaining amount of electricity stored in the battery is greater than a predetermined value, and 
stop the power supply from the battery to the second group of electronic devices when the remaining amount of electricity stored in the battery is less than the predetermined value. 
Walrath teaches; wherein electronic devices of the plurality of electronic devices are divided into a first group and a second group based on a frequency of use of the electronic devices of the plurality of electronic devices (taught as establishing priority groups for the power consuming elements, element 62, which divide into multiple levels such as low, medium, and high priority groups, paragraph 0013, Fig 1 elements 70, 72 and 74) 
stop the power supply from the battery to the first group of electronic devices while continuously supplying the power from the battery to the second group of electronic devices when a remaining amount of electricity stored in the battery is greater than a predetermined value (taught as prioritizing medium/high elements over low priority elements, by shutting off available low priority elements before higher priority elements when the estimated battery power duration is lower than the requested use, Fig 2 steps 212-220; where a predetermined value corresponds to a comparison that the new estimated duration from removing the low priority element(s) is larger than the requested amount of power), and 
stop the power supply from the battery to the second group of electronic devices when the remaining amount of electricity stored in the battery is less than the predetermined value (taught as prioritizing high priority elements over medium priority elements, by shutting off available medium priority elements before high priority elements when the estimated battery power duration is lower than the requested use, Fig 2 steps 212-230; where a predetermined value corresponds to a comparison that the new estimated duration from removing the low priority element(s) is smaller than the requested amount of power and thus requires higher priority elements to be adjusted/suspended). 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prioritization groups as taught by Walrath in the system taught by Han in order to use critical devices for as long as possible. As suggested in Walrath, devices may need to be used for longer than what is possible when all applications are running, and thus prioritizing the elements enables the use of the prioritized functions for at least a requested/required duration (abstract).
However, Walrath does not explicitly teach; and the frequency of use of the first group of electronic devices is less than the frequency of use of the second group of electronic devices, and
stop an operation of the transceiver when the vehicle is parked longer than the preset parking period of the vehicle .
	Crawford teaches; and the frequency of use of the first group of electronic devices is less than the frequency of use of the second group of electronic devices (taught as establishing usage patterns based on the frequency of use of applications, paragraph 0040, which is used to prioritize which applications are suspended first in battery saving operations ,paragraph 0039).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prioritization groups based on frequency of use as taught by Crawford in the system taught by Han as modified by Walrath in order to use desired devices for as long as possible. Such a system allows for further intelligent battery management (paragraph 0001) that can tailor/adapt to a user based on usage patterns and preferences (paragraphs 0040-0041).
However, Crawford does not explicitly teach; stop an operation of the transceiver when the vehicle is parked longer than the preset parking period of the vehicle.
Yashiro teaches; stop an operation of the transceiver when the vehicle is parked longer than the preset parking period of the vehicle (taught as sensing the temperature of the battery [state of the battery, as a way to determine post stop state of the vehicle, paragraph 0016] and stopping communication if the temperature is outside the threshold, paragraph 0019).
it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally cease transmission about the battery state as taught by Yashiro in the system taught by Han in order to better control the charge of the vehicle battery. As taught by Yashiro, such a system could address problems from insufficient charge by manipulating the communications/power between components (paragraph GO45).

Regarding claim 2, Han as modified by Walrath, Crawford and Yashiro teaches;
The vehicle according to claim 1 (see claim 1 rejection). Han further teaches; wherein a degree of discharge risk [interpreted to mean risk of losing too much power] of the battery at which the processor stops the power supply to the first group of the electronic devices is lower than a degree of discharge risk of the battery at which the processor stops the power supply to the second group of the electronic devices (taught as modifying the different electronic components to power off/get blocked, paragraph 0070, which is based on dark current and required ignition power/duration, paragraph 0024).  

Regarding claim 4, Han as modified by Walrath, Crawford and Yashiro teaches; 
The vehicle according to claim 1 (see claim 1 rejection). Han further teaches; wherein the sensor is configured to sense the state of the battery when the power of the vehicle is turned off (taught as a battery state detector, paragraph 0068, which acquires the state of charge while parked, paragraph 0170 [which as defined as engine off, paragraph 0103]).  

Regarding claim 5, Han as modified by Walrath, Crawford and Yashiro teaches; 
The vehicle according to claim 4 (see claim 4 rejection). Han further teaches; wherein the processor is configured to determine whether the vehicle is parked longer than the preset parking period based on at least one of a power state of the vehicle (taught as detecting engine off, paragraph 0103), a state of a remote control device, or a state of a door (taught as detecting a door closure, paragraph 0103).  

Regarding claim 6, Han as modified by Walrath, Crawford and Yashiro teaches;
The vehicle according to claim 1 (see claim 1 rejection). However, Han does not explicitly teach; wherein when the vehicle is not in an accessory (ACC) state, and when ignition 1 (IGN1) and ignition 2 (IGN2) states are OFF, the processor is configured to determine whether the vehicle is parked longer than the preset parking period.  
Yashiro teaches; wherein when the vehicle is not in an accessory (ACC) state (interpreted to be where audio/navigation or other low voltage devices are enabled, taught as ACC mode, paragraph 0047), and when ignition 1 (IGN1) (interpreted to be a state where higher voltage devices are enabled, but the vehicle cannot travel, taught as IG_ON mode, paragraph 0048) and ignition 2 (IGN2) (interpreted to be the vehicle being fully on, all devices enabled and ready to travel, taught as READY ON mode, paragraph 0049) states are OFF (taught as checking whether the vehicle is in ready off or IG_OFF mode, Fig 4 S20, paragraph 0050).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a check on the remote control and door states before satisfying the second condition as taught by Yashiro into the system taught by Han in order to prevent unnecessary deactivations of the communication device. Such a system from Yashiro allows one to take the advantages of mobile/remote control of a vehicle while preventing insufficient battery charge for the vehicle (paragraph 0015).

Regarding claim 7, Han as modified by Walrath, Crawford and Yashiro teaches;
The vehicle according to claim 1 (see claim 1 rejection). Han further teaches; checking that a door is closed the processor is configured to determine whether the vehicle is parked longer than the preset parking period (taught as checking the door state when determining the parking state, paragraph 0103). However, Han does not teach; wherein when a state of a remote control device is in a locked state. 
Yashiro teaches; wherein when a state of a remote control device is in a locked state (interpreted to mean not in use, e.g standby or powered off, taught as a communication stand-by mode check Fig 4 S10). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a check on the remote control and door states before satisfying the second condition as taught by Yashiro into the system taught by Han in order to prevent unnecessary deactivations of the communication device. Such a system from Yashiro allows one to take the advantages of mobile/remote control of a vehicle while preventing insufficient battery charge for the vehicle (paragraph 0015).

Regarding claim 8, Han as modified by Walrath, Crawford and Yashiro teaches;
5
regarreThe vehicle according to claim 1 (see claim 1 rejection). Han further teaches; checking that a door is closed, the processor is configured to determine whether the vehicle is parked longer than the preset parking period (taught as checking the door state when determining the parking state, paragraph 0103). However, Han does not explicitly teach; wherein when the vehicle is not in an accessory (ACC) state, ignition 1 (IGN1) and ignition 2 (IGN2) states are OFF, the state of a remote control device is in a locked state. 
Yashiro teaches; wherein when the vehicle is not in an accessory (ACC) state, ignition 1 (IGN1) and ignition 2 (IGN2) states are OFF (taught as checking whether the vehicle is in ready Off mode, Fig 4 S20), the state of a remote control device is in a locked state (interpreted to mean not in use, e.g standby or powered off, taught as a communication stand-by mode check Fig 4 S10). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a check on the remote control and door states before satisfying the second condition as taught by Yashiro into the system taught by Han in order to prevent unnecessary deactivations of the communication device. Such a system from Yashiro allows one to take the advantages of mobile/remote control of a vehicle while preventing insufficient battery charge for the vehicle (paragraph 0015).

Regarding claim 9, Han as modified by Walrath, Crawford and Yashiro teaches;
The vehicle according to claim 1 (see claim 1 rejection). Han further teaches; wherein the first condition is configured to be generated based on at least one of a remaining amount of the battery (taught as an amount of charge in the battery, paragraph 0014), an elapsed time after the power of the vehicle is turned off, and an amount of a current flowing after the power of the vehicle is turned off (taught as monitoring the dark current usage of electronic components, paragraph 0024).  

10
r
Regarding claim 10, Han as modified by Walrath, Crawford and Yashiro teaches;
15

rThe vehicle according to claim 2 (see claim 2 rejection). However, Han does not explicitly teach; wherein the processor is configured to turn on the power of the transceiver when a door of the vehicle is unlocked by a remote control device of the vehicle or when the door of the vehicle is opened. 
Yashiro teaches; wherein the processor is configured to turn on the power of the transceiver when a door of the vehicle is unlocked by a remote control device (taught as a mobile communications device/smartphone, paragraph 0038) of the vehicle (taught as the smartphone turning on/off the power switch in response to control by the mobile communication device, paragraph 0043, which switches the mode to either ACC, IG_ON, READY ON, or READY OFF based on the control command, paragraph 0046) or when the door of the vehicle is opened. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the remote control as taught by Yashiro in the system taught by Han in order to improve the control of the vehicle. Such a system from Yashiro allows one to take the advantages of mobile/remote control of a vehicle while preventing insufficient battery charge for the vehicle (paragraph 0015).

It has been determined that claims 11, 14-20 do not introduce any limitations apart from those previously addressed in claims 1, 4-10 above. For the purpose of compact prosecution, claims 11, 14-20 will be rejected under the same rationale as claims 1, 4-10 (e.g claim 4 rationale applies to claim 14, and so on).


Response to Arguments
The applicant argues on pages 11-12 of the remarks that Yashiro does not teach the amended claim language regarding the transceiver. The examiner respectfully disagrees. The argument that Yashiro deals with external devices overlooks the intended combination with the transceiver as taught in Han. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, Yashiro was brought in to teach elements of detecting states of the vehicle, which Han also teaches with regards to parking, and further limiting/powering off the transceiver operation based on the detected state (paragraph 0019). One of ordinary skill in the art would think to apply shutting off communications with external devices to ones that are within the vehicle. Thus, Yashiro teaches the transceiver limitations as cited above, and the rejection is sustained.

The applicant argues on page 12 of the remarks that Yoshimura does not teach the claimed limitation of claim 12, which was incorporated into the independent claims. The examiner respectfully disagrees, as Yoshimura does teach the organization of devices into groups as claimed. One of ordinary skill in the art would recognize the organization methodology from Yoshimura to based charging on frequency of use into other devices apart from vehicles. Nevertheless, a new rejection has been made above with regard to the amended claim language to clarify.

The applicant argues on page 12 of the remarks that all other dependent claims would be in condition for allowance, based on the reasoning supplied in the argument regarding claim 1. In light of the above rejections, this argument is rendered moot.
The applicant argues on page 13 of the remarks that claim 11, similarly to claim 1, should be allowable. In light of the above rejections, this argument is rendered moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662